DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.

Allowable Subject Matter
Claims 1-8 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a semiconductor component test apparatus comprising: a plate-shaped substrate having a plurality of substrate fixing pin holes; a plurality of connection components coupled to the substrate by means of fixing pins and coupling members and having a plurality of contact pins arranged in a plurality of rows; and a plurality of connectors detachably coupled to the plurality of connection components and having a plurality of contact pins arranged in a plurality of rows, wherein each connection component comprises connection component bodies and the plurality of contact pins arranged spaced apart from each other on the connection component bodies, each having a plurality of body fixing pin holes in the longitudinal direction, and the coupling members and the plurality of connection components are located on both sides of the substrate, while placing the substrate therebetween, so that the connection components are coupled to the substrate by locking heads of the fixing pins onto the plurality of body fixing pin holes, allowing the fixing pins to be passed sequentially through the plurality of body fixing pin holes and the substrate fixing pin holes, and locking the end portions thereof onto pin locking portions of the coupling members, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831